IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-30036
                         Summary Calendar



SHIRLEY MAYFIELD,

                                         Plaintiff-Appellant,

versus

KENNETH S. APFEL,
COMMISSIONER OF SOCIAL SECURITY,

                                         Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 99-CV-211-T
                        - - - - - - - - - -
                         September 11, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Shirley Mayfield appeals the district court’s judgment for

the Commissioner in her action pursuant to 42 U.S.C. § 405(g) for

review of the Administrative Law Judge’s (ALJ) decision denying

her request for Supplemental Security Income benefits.   We review

the Commissioner’s decision to determine whether the decision is

supported by substantial evidence in the record and whether the

Commissioner applied the proper legal standards in evaluating the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-30036
                                 -2-

evidence.    Villa v. Sullivan, 895 F.2d 1019, 1021 (5th Cir. 1990).

     Mayfield contends that the ALJ’s finding that she did not

have a severe mental impairment was based on incorrect legal

standards and not supported by substantial evidence.   She also

contends that the ALJ committed reversible error in failing to

complete a Psychiatric Review Technique Form (PRTF) and in

failing to order an additional consultative examination to

determine the severity of her mental retardation.   Mayfield also

challenges the ALJ’s finding that there are jobs available in the

national economy that she could perform.   Specifically, she

complains that the ALJ’s hypothetical questions to the vocational

expert regarding her ability to work did not adequately account

for her mental impairments.

     We have reviewed the record and parties’ briefs, and we find

no reversible error.   The ALJ applied the correct standard under

Stone v. Heckler, 752 F.2d 1099, 1101 (5th Cir. 1985), in

determining that Mayfield’s mental impairments were not severe.

Notwithstanding her assertions to the contrary, this

determination was supported by substantial evidence.   It is not

this court’s function to reweigh the evidence or try this issue

de novo.    See Johnson v. Bowen, 864 F.2d 340, 343 (5th Cir.

1988).   Furthermore, the ALJ’s determination that the medical

evidence is more persuasive than Mayfield’s own testimony is

precisely the kind of determination the ALJ is best suited to

make.    See Falco v. Shalala, 27 F.3d 160, 164 (5th Cir. 1994).

As Mayfield has not shown that her substantial rights were

affected by ALJ’s failure to complete a PRTF, this claim also
                           No. 00-30036
                                -3-

fails.   See Mays v. Bowen, 837 F.2d 1362, 1364 (5th Cir. 1988).

The ALJ had sufficient evidence to determine the severity of

Mayfield’s mental impairments, and thus, no additional

consultative examination was warranted. See Anderson v. Sullivan,

887 F.2d 630, 634 (5th Cir. 1989).   Finally, the ALJ was not

required to include in his hypothetical questions any mental

limitations that he did not recognize.    See Bowling v. Shalala,

36 F.3d 431, 436 (5th Cir. 1994).

     Because substantial evidence supports the Commissioner’s

decision, the district court’s decision is AFFIRMED.